DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/988,593 is responsive to communications filed on 02/05/2021, in reply to the Non-Final Rejection of 10/30/2020. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent No. 10,132,616 and beyond that of any patent granted on Application Number 16/595,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In regard to claims 1-20, these claims were rejected on the grounds of nonstatutory double patenting. The Applicant submits that the filed terminal disclaimer is sufficient to overcome these rejections. The Examiner respectfully agrees. As such, the rejections of claims 1-20 on the grounds of nonstatutory double patenting have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a pixel array arranged in at least one row of pixels that extends in a direction that is substantially parallel to the second direction, at least one pixel in a row capable of generating two-dimensional (2D) color information of an object in the field of view of the light source based on a first light reflected from the object and capable of generating three-dimensional (3D) depth information of the object based on the line of light reflecting from the object, the 3D-depth information comprising time-of-flight information.

The closest prior art of reference, Niclass et al. (U.S. Publication No. 2011/0037849), discloses a time-of-flight based imaging system comprising a photon emitter used as an illumination source, a photon sensor, an electronic system for delivering a signal depending on the reception time of the photons by said photon detector. However, Niclass does not expressly disclose a pixel array arranged in at least one row of pixels that extends in a direction that is substantially parallel to the second direction, at least one pixel in a row capable of generating two-dimensional (2D) color information of an object in the field of view of the light source based on a first light reflected from the object and capable of generating three-dimensional (3D) depth information of the object based on the line of light reflecting from the object, the 3D-depth information comprising time-of-flight information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488